CORRECTED DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/074460 on July 31, 2020, in which Claims 12 and 14-31 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12 and 14-31 are pending, of which Claims 12 and 14-31 are allowed. Claim 13 has been cancelled.

Allowable Subject Matter
Claims 12 and 14-31 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-19.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 23
12, wherein the controller controls a motor of an electric power steering device, and each of the two detectors is a rotation angle sensor to detect a rotation angle of the motor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Marr (2016/0085607) teaches a slower speed to detect failed components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114